Title: From George Washington to James Clinton, 17 April 1781
From: Washington, George
To: Clinton, James


                        
                            Dear Sir
                            Head Quarters New Windsor 17th April 1781
                        
                        I some time ago upon the representation of Mr Rensalaer the Commy of Stores at Albany gave him an unlimited
                            order upon the Dy Commy of Hides for as much Leather or Hides as were absolutely necessary for the business of the
                            Department. I am informed that the first draft he made was for 900 Hides, a quantity that to me seems far greater than
                            there could possibly be occasion for, at one time at least. The Commy of Hides has not yet delivered the whole of the 900,
                            but except he receives a counter order from me, he must do it. You will therefore be pleased to make enquiry into the
                            matter and inform me what quantity seems really necessary for Mr Rensalaers purposes. I am Dear Sir Yr most obt Servt
                        
                            Go: Washington
                        
                    